Citation Nr: 0611426	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  01-08 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating determination by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  This case was previously before the Board in May 2004, 
and was remanded for additional development and 
readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

In reviewing the veteran's claims file, the Board observes 
that in his November 2001 substantive appeal, he requested a 
videoconference hearing at the Houston RO, and such a hearing 
was held in September 2003.  The veteran's claim was then 
certified to the Board for appellate review.  However, the 
Veterans Law Judge (VLJ) who presided over that hearing is no 
longer employed by the Board.  The veteran was apprised of 
this fact in a March 2006 letter.  He was also asked whether 
he wished to exercise his right to testify at a new hearing 
before another VLJ.  See 38 C.F.R. § 20.707.  

In a response received by the Board in March 2006, the 
veteran indicated that he wishes to testify at a new 
videoconference hearing at the RO, before a Veterans Law 
Judge.  Since such hearings are scheduled by the RO, see 38 
C.F.R. § 20.704(a)), the Board is remanding the case for that 
purpose.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The veteran should be scheduled for a 
videoconference hearing at the RO, as the 
docket permits.  The RO should notify the 
veteran and his representative of the 
date of such hearing by sending a letter 
of notification to the veteran at his 
address of record, with a copy to his 
representative, the Texas Veterans 
Commission.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. 
§ 19.76.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


